DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                           
Response to Arguments
Applicant's arguments filed 01/28/2021 with respect to the objection to the drawings have been fully considered but they are not persuasive.   The term “ho” is not in the specification.
Applicant's arguments filed 01/28/2021 with respect to the 35. U.S.C. §112 (a) rejection of claims 1, 3, 4, 6-11, 13, 14, and 16-20 have been fully considered but they are not persuasive.
The specification discuses determining if an object is detected in the treads of a tire (see specification ¶0024-26).  However, the specification does not disclose that the system is determining that the object protrudes from the surface and creates a hole.  In other words a stone in the tread of a tire would produce the same light wave even though the object does not protrude from the surface or form a hole.
Applicant's arguments filed 01/28/2021 with respect to the 35. U.S.C. §103 rejection of claims 1, 3, 4, 6-11, 13, 14, and 16-20 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Whitehead teaches determining distance to different parts of the tire (see at least Fig 3-6; #36 and #38; and col. 5-6 lines 60-20).  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: h0, h1, h2, and D0.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1, 3, 4, 6-11, 13, 14, and 16-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The Language “determining whether the target object pierces into the tire and protrudes from the surface” and “determining whether the target object pierces into the tire and forms a hole on the surface” are not supported by the specification for the reasons below.  
The specification teaches that the system detects an object that “may pierce into the tire” in ¶0024, but nothing in the specification states that the system is making a determination that the object is protruding from the tire.  The 
Additionally the specification does not disclose how the system is detecting a hole.  The specification points to Figure 7 and 8 for determining if there is a hole in ¶0026-28 however these figures only disclose detecting an object in or outside the grove.  In other words there is no teaching of a light pattern that could be used to determine that there is a whole in the tire.  
Therefore the limitations “determining whether the target object protrudes from the surface” and “determining whether the target object forms a hole on the surface” are not supported in the specification and are new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7, 9-11, 13, 14, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5987978 (Whitehead) in view of US 20170368892 (Heuermann et al.).
With respect to claims 1, 10, 11, and 20
Whitehead discloses: A tire surface managing method (see at least Fig 1 and Abstract), comprising:
(a) emitting detecting light to at least one groove on a surface of a tire via a light source (see at least Fig 1 and 2; #6, #8, #10, and #30; and col. 5 lines 0-10; Discussing that light source #10 emits light #30 onto tire #2 with groves #6);
(b) receiving first reflected detecting light from the surface (see at least Fig 3-6; #36; and col. 5 lines 54-68) and second reflected detecting light from a bottom of the groove via a light sensor (see at least Fig 3-6; #8 and #38; and col. 5 lines 54-68); 
(c) calculating a groove depth of the groove according to the first reflected detecting light and the second reflected detecting light (see at least Fig 3-6; #36 and #38; and col. 5-6 lines 60-20);
(d) emitting the detecting light to an object on the surface (see at least Fig 1 and 2; #6, #8, #10, and #30; and col. 5 lines 0-10; Discussing that light source #10 emits light #30 onto tire #2);
(e) receiving third reflected detecting light from a top of the object (see at least Fig 3-6; #36; and col. 5 lines 54-68) and fourth reflected detecting light from the surface adjacent to the object (see at least Fig 3-6; #36; and col. 5 lines 54-68);
calculating a height of the object 
Although Whitehead teaches scanning the whole surface of the wheel any object on the wheel would be scanned (see at least Fig 1 and 2; #6, #8, #10, and #30; and col. 5 lines 0-10), however Whitehead does not specifically teach identifying an object in the tire.  Therefore Whitehead does not specifically teach;
A target object;
determining whether the target object protrudes from the surface; and
determining whether the target object forms a hole on the surface.
However Heuermann teaches using distance measurements to detect a nail on a tire (see at least Fig 1 and Abstract).  Therefore Heuermann teaches:
A target object (see at least Fig 1; #7; and ¶0060; Discussing detecting an object on the tire.);
determining whether the target object protrudes from the surface (see at least Fig 1; #7; and ¶0014 and ¶0060; Discussing detecting if a nail has penetrated the tire.); and
determining whether the target object forms a hole on the surface (see at least Fig 1; #7; and ¶0014 and ¶0060; Discussing detecting if a nail has penetrated the tire.).
Therefore it would have been obvious to one of ordinary skill in the art at the time he invention was filed to modify the teachings of Whitehead by detecting a target object, determining whether the target object pierces into the tire and protrudes from the surface, and determining whether the target object pierces into the tire and forms a hole on the surface as taught by Heuermann, because 
With respect to claims 3 and 13
Whitehead teaches:
activating a protection mechanism for a vehicle comprising the tire if it is determined that the tire fails the test (see at least Fig 3-6; #36 and #38; and col. 5-6 lines 60-20 and col 8 lines 5-15; Discussing indicating the tire did not pass the test.).
Whitehead does not specifically teach:
determined that the target object protrudes from the surface
However Heuermann teaches:
determined that the target object protrudes from the surface (see at least Fig 1; #7; and ¶0014 and ¶0060; Discussing detecting if a nail has penetrated the tire.).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teaching of Whitehead by determined that the target object protrudes from the surface as taught by Heuermann because doing so would allow the system to detect a nail in the wheel (see at least Heuermann ¶0014).  Thus allowing the system to better detect a potential problem with the wheel that could cause an unsafe condition.
With respect to claims 4 and 14
Whitehead teaches:
wherein the light source is a line light source (see at least Fig 1-6; #10 and #30; and col. 5 lines 6-10).
With respect to claims 7 and 17
Whitehead teaches:
activating a protection mechanism for a vehicle comprising the tire if the groove depth is lower than a groove depth threshold. (see at least Fig 3-6; #36 and #38; and col. 5-6 lines 60-20 and col. 8 lines 5-15).
With respect to claims 9 and 19
Whitehead does not specifically teach:
wherein the step (c) is performed via a calculating unit provided in a vehicle comprising the tire.
However Heuermann teaches:
 wherein the step (c) is performed via a calculating unit provided in a vehicle comprising the tire (see at least Fig 1; #4 and 11; and ¶0025 and 0027).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Whitehead by having the step (c) is performed via a calculating unit provided in a vehicle comprising the tire as taught Heuermann, because doing so would allow the vehicle to detect a problem with the tire (see at least Heuermann Abstract).  Therefore increasing the safety of the system.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 5987978 (Whitehead) and US 2017/0368892 (Heuermann et al.) as applied to claims 1 and 11 above in further view of US 2019/0120722 (Wakasugi).
With respect to claims 6 and 16
The combination of Whitehead and Heuermann does not specifically teach: 
calculating a relation between a moving distance of the vehicle and the groove depth;
estimating a moving distance threshold according to the relation and the groove depth; and
generating a reminding message if a difference between a current moving distance of the vehicle and the moving distance threshold is lower than a predetermined value.
However Wakasugi teaches:
 calculating a relation between a moving distance of the vehicle and the groove depth (see at least Fig 20 and 21; #10A, #108, and S23; and ¶0111 and ¶0120);
estimating a moving distance threshold according to the relation and the groove depth (see at least Fig 20 and 21; #10A, #109, and S25; and ¶0120-121); and
generating a reminding message if a difference between a current moving distance of the vehicle and the moving distance threshold is lower 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Whitehead and Heuermann by calculating a relation between a moving distance of the vehicle and the groove depth, estimating a moving distance threshold according to the relation and the groove depth, and generating a reminding message if a difference between a current moving distance of the vehicle and the moving distance threshold is lower than a predetermined value as taught by Wakasugi because doing so would provide the user with information regarding when the tire should be replaced (see at least Wakasugi ¶0121).  Thus ensuring the tire is replaced when needed and increasing the safety of the vehicle. 
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 5987978 (Whitehead) and US 2017/0368892 (Heuermann et al.) as applied to claims 1 and 11 above in further view of US 2016/0109332 (Araki et al.)
With respect to claims 8 and 18
Whitehead teaches:
receiving reflected detecting light from the surface and activating a protection mechanism for a vehicle (see at least Fig 3-6; #36 and #38; and col. 5-6 lines 60-20 and col 8 lines 5-15; Discussing indicating the tire did not pass the test.).
The combination of Whitehead and Heuermann does not specifically teach:
Calculate a width of a hole on the object to be detected and the tire if the width is larger than a width threshold
However Araki teaches:
Calculate a width of a hole on the object to be detected and the tire if the width is larger than a width threshold (see at least Fig 4-7; W and #601; and ¶0042 and ¶0080; Discussing if the width of a dent is greater than a threshold).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Whitehead and Heuermann by calculating a width of a hole on the object to be detected and the tire if the width is larger than a width threshold as taught by Araki because doing so would allow the system to detect a dent in the wheel (see at least Araki Abstract).  Thus making the system safer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F WHALEN whose telephone number is (571)270-7747.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL F. WHALEN

Art Unit 3665



/M.F.W./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665